Citation Nr: 1717162	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  12-31 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for a left knee disability for the period prior to March 11, 2014, and in excess of 10 percent thereafter.

2.  Entitlement to an initial rating in excess of 20 percent for a right shoulder disability.

3.  Entitlement to an initial rating in excess of 10 percent for lumbar disc disease.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to December 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In a May 2014 rating decision, the RO increased the initial rating for the Veteran's left knee disability from 0 percent to 10 percent disabling, effective March 11, 2014.  Additionally, in a July 2016 rating decision, the RO increased the Veteran's initial disability rating for a right shoulder disability from an initial 10 percent evaluation to an initial 20 percent evaluation, effective January 1, 2011.  However, as the increases did not represent a total grant of benefits sought on appeal, the claims for an initial rating in excess of 10 percent for a left knee disability for the period from March 11, 2014 and entitlement to an initial rating in excess of 20 percent for a right shoulder disability remain before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal was remanded in April 2015 to afford the Veteran a hearing. 

The Veteran presented sworn testimony at a hearing before the undersigned in July 2015.  A transcript of that hearing is of record.

In November 2015 the Board again remanded these issues for additional development.

The issue of entitlement to vocational rehabilitation benefits has been raised by the record in a February 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  Since January 1, 2011, Veteran's left knee has been manifested by painful motion.

2.  The Veteran's left knee disorder is not manifested by objective evidence of flexion limited to 30 degrees or less; extension limited to 15 degrees or more; recurrent subluxation or objective evidence of slight lateral instability; dislocated semilunar cartilage with frequent locking, pain, or effusion into the joint; or impairment of the tibia or fibula.

3.  The Veteran's right shoulder disability does not more nearly approximate arm motion limited to midway between his side and shoulder level.

4.  The Veteran's lumbar spine disability was not manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; combined range of motion of the spine not greater than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; or doctor-prescribed incapacitating episodes during any 12 month period.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating, but no higher, for a left knee disability since January 1, 2011 have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5014, 5260, 5261 (2016).

2.  The criteria for an initial rating in excess of 20 percent for a right shoulder disability have not been met.  See 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5021-5024 (2016).

3.  The criteria for an initial evaluation in excess of 10 percent for lumbar disc disease have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.71a, Diagnostic Codes 5237-5243 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The RO provided notice to the Veteran in a September 2010 letter.  

The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, private, and VA treatment records.  The record also contains the reports of January 2011 and March 2015 VA examinations.  Per the November 2015 Board remand instructions, the Veteran also underwent VA examinations in May 2016.  The January 2011, March 2015 and May 2016 VA examination reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, and conducted appropriate evaluations of the Veteran.  As such, the Board finds that the January 2011, March 2015 and May 2016 VA examination reports are sufficient upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

In light of the above, the Board also finds that the RO substantially complied with the November 2015 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran to include his testimony.  Accordingly, the Board finds that no additional RO action to further develop the record on the claims is warranted.

Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  Although the first sentence of 38 C.F.R. § 4.59 refers only to arthritis, the regulation applies to joint conditions other than arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

The final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).

The plain language of § 4.59 indicates that the regulation is not limited to the evaluation of musculoskeletal disabilities under diagnostic codes predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. 346, 352 (2016).  The Court held that § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the diagnostic code under which the disability is being evaluated is predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. at 354.

Where there is a question as to which of two evaluations shall be assigned, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.   Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

I.  Left Knee

In the November 2011 rating decision, the RO granted service connection for chondromalacia of the left medial femoral condyle, status post mosaicplasty/OATS at an initial noncompensable disability evaluation, effective January 1, 2011 under Diagnostic Codes 5014-5260.

As noted above, in a May 2014 rating decision, the RO increased the Veteran's initial disability rating for a left knee disability from an initial noncompensable evaluation to an initial 10 percent evaluation, effective March 11, 2014 under Diagnostic Codes 5014-5260.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5014, the Veteran's disability is rated based on limitation of motion of the affected parts like arthritis which in this case is his left knee. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, if flexion of the knee is limited to 45 degrees a 10 percent rating is in order.  If flexion of the knee is limited to 30 degrees a 20 percent rating is in order.  If flexion of the knee is limited to 15 degrees a 30 percent rating is in order. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, if extension of the knee is limited to 10 degrees a 10 percent rating is in order.  If extension of the knee is limited to 15 degrees a 20 percent rating is in order.  If extension of the knee is limited to 20 degrees a 30 percent rating is in order. 

Diagnostic Code 5257 provides a 10 percent rating for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016). 

The terms "mild," "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).  The use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2016).

VA General Counsel has also held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260, and a compensable limitation of extension under Diagnostic Code 5261 provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).  The basis for the opinion was a finding that a limitation in planes of movement were each compensable.  Id.  

The Board notes that 38 C.F.R. § 4.71a , Diagnostic Code 5003 establishes, essentially, three methods of evaluating degenerative arthritis that is established by X-rays: (1) when there is a compensable degree of limitation of motion, (2) when there is a noncompensable degree of limitation of motion, and (3) when there is no limitation of motion.  Generally, when documented by X-rays, arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the joint involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasms, or satisfactory evidence of painful motion.  Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, that is established by X-ray, is deemed to be limitation of motion and warrants the minimum compensable rating for the joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).  As noted, the Court in Burton further held that the provisions of 38 C.F.R. § 4.59 are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.

A claimant who has arthritis and instability of the knee may also be rated separately under Diagnostic Code 5003 and Diagnostic Code 5257, and rating a knee disability under both of those codes does not amount to pyramiding under 38 C.F.R. § 4.14  (2016). VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate rating must be based on additional compensable disability.

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

Factual Background and Analysis

The Veteran underwent a VA examination in January 2011.  The examiner noted that the Veteran had undergone arthroscopic knee surgery in October 2007 and October 2009 and also underwent cartilage implant surgery on his left knee in January 2010.  The Veteran noted that he had missed 10 weeks of work over the past 12 months due to left knee and right shoulder surgeries.  The Veteran reported that he was unable to do prolonged walking or standing due to his left knee disability.  The Veteran also reported that his current treatment for his left knee disability was bracing, medication and activity limitation.  There was no deformity, giving way, weakness, incoordination or episodes of dislocation or subluxation.  There was also no effusion or flare-ups of joint disease.  The Veteran reported pain, instability, stiffness, daily locking episodes and tenderness.  The Veteran was able to stand for 15 to 30 minutes and could walk 1 to 3 miles.  There was no objective evidence of pain with active motion.  Flexion was from 0 to 140 degrees and extension was normal.  There was no additional limitation with repetitive motion.  There was no tenderness of the left knee and no instability of the left knee.  X-rays demonstrated mild osteoarthritis.  The diagnosis was chondromalacia of the left medial femoral condyle, status post OATS procedure.  There were no residual symptoms or abnormal physical findings at the time of the examination.  The examiner noted that there were significant effects on the Veteran's occupation as the Veteran reported that he had to miss work due to pain in his left knee both before and after surgery.  

The Veteran underwent a VA examination in March 2015.  The examiner noted that the Veteran had a left knee strain, left knee arthritis and was status post left knee surgery.  The Veteran reported constant left knee pain with flare ups.  The Veteran's flare-ups were described as difficulty in bending, walking, standing and prolonged standing.  The Veteran also reported that he could not run and had difficulty sleeping.  On examination, flexion was from 0 to 90 degrees and there was pain on the range of motion.  Extension was from 140 degrees to 0 degrees with pain.  There was evidence of pain with weight bearing and mild tenderness on palpation of the left knee due to the left knee condition.  There was no objective evidence of crepitus.  The Veteran was able to perform repetitive use testing with at least 3 repetitions and there was no additional functional loss or range of motion after 3 repetitions.  The examiner noted that pain, fatigue, weakness, lack of endurance and incoordination significantly limited functional ability with repeated use over time.  However, the examiner was unable to describe this limitation in terms of range of motion as the Veteran was not having a flare up during the examination.  There was a reduction in muscle strength that was 4/5 on flexion and extension.  There was no atrophy and no ankylosis.  There was no history of recurrent subluxation or instability.  The Veteran had on and off left knee effusion.  Joint stability testing was normal.  The Veteran occasionally used a left knee brace during flare ups.  The Veteran's left knee condition impacted his ability to perform occupational tasks as he had difficulty in bending, lifting, standing and prolonged walking.

At his July 2015 hearing, the Veteran testified that his left knee disability had worsened as it was noticeably weaker than his right knee, and that it gave out on him at times.

Per the November 2015 Board remand instructions, the Veteran underwent a VA examination in May 2016.  The Veteran noted progressive left knee pain.  He had undergone 3 surgeries to manage the pain but still reported mild to moderate discomfort with use.  The Veteran reported flare ups as his knee hurt at times when he walked on it too much.  He did not report having any functional loss or functional impairment of the joint.  Flexion was from 0 to 140 degrees and extension as from 0 to 140 degrees.  There was no pain on the examination and there was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was no evidence of pain on weight bearing and no evidence of crepitus.  There was no history of recurrent effusion and no frequent episodes of effusion.  The Veteran was able to perform repetitive-use testing with at least 3 repetitions with no additional loss of function or range of motion.  The examiner noted that pain limited his functional ability over time and with flare ups but he was unable to describe this limitation in terms of range of motion as the examination was not performed after repetitive use.  Muscle strength testing was normal and there was no muscle atrophy or ankylosis.  On examination, there was no instability.  The Veteran did not use any braces or assistive devices.  The examiner noted that the Veteran's left knee disability did not impact his ability to perform any type of occupational task as the examiner opined that there was no obvious effect between his service-connected left knee disability and his ability to function in an occupational environment.  The examiner noted that the Veteran was currently asymptomatic for residual pain on examination.  His complaints of pain were intermittent and occurred usually when walking too much.

As noted above, in the November 2011 rating decision, the RO granted service connection for a left knee disability at an initial noncompensable disability evaluation, effective January 1, 2011.  In February 2012, the Veteran filed a notice of disagreement (NOD) regarding the initial noncompensable evaluation for his left knee disability.  The Veteran subsequently perfected an appeal for this issue.

In a May 2014 rating decision, the RO increased the Veteran's initial disability rating for a left knee disability from an initial noncompensable evaluation to an initial 10 percent evaluation, effective March 11, 2014.  

Under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that an initial 10 percent rating for a left knee disability is warranted, effective January 1, 2011.

At the January 2011 VA examination, the Veteran reported that he was unable to do prolonged walking or standing due to his left knee disability and that there was also pain, instability, stiffness, daily locking episodes and tenderness.

Based on a review of the record, the Board finds that an initial minimum compensable rating, a 10 percent rating, is warranted under Diagnostic Code 5003, since January 1, 2011.  38 C.F.R. § 4.3; Burton, 25 Vet. App. at 3.  

While the Board acknowledges that the medical evidence of record (specifically the January 2011 VA examination report) does not show objective painful motion, the Board finds the Veteran's accounts and statements regarding pain credible.  When resolving reasonable doubt in his favor, the Board finds that the Veteran experienced painful motion and therefore the minimum compensable rating, a 10 percent rating pursuant to Diagnostic Code 5003 is warranted, effective January 1, 2011.  38 C.F.R. § 4.59, 4.71a, Diagnostic Code 5003; Lichtenfels, supra; Burton, supra.

However, the Board does not find that an initial rating in excess of 10 percent is warranted for the Veteran's left knee disability.  

The Veteran notably did not demonstrate flexion limited to 30 degrees or extension limited to 15 degrees in his left knee to warrant a rating in excess of 10 percent under Diagnostic Codes 5260 or 5261.  

A review of the VA treatment records, including the results from the Veteran's VA examinations, show that left knee pain range of motion was, at its worst, 0 to 90 degrees on the left on VA examination in March 2015.  

Therefore, because left knee flexion is not limited to 30 degrees or less and extension is not limited to 15 degrees or more, an increased rating is not warranted based on objective clinical findings showing decreased range of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Likewise, because left knee flexion is not limited to 30 degrees or less and extension is not limited to 15 degrees or more, separate compensable ratings are also not warranted under these same Diagnostic Codes.  Id.; VAOPGCPREC 09-04. 

The Board notes that for an adequate VA examination, joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59; see also Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016).  In addition, assignment of a disability rating should take into account consideration of limitation of functional ability during flare-ups or when a joint is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).   

In this case, the Board finds the January 2011, March 2015 and May 2016 VA examinations adequate for rating purposes.  

The January 2011, March 2015 and May 2016 examiners performed the required testing and made the relevant inquiries to determine how pain impacts the Veteran.  At the examinations, the Veteran was asked about pain, flare-ups, and functional limitations, and relevant testing was performed by the examiners, to include testing for pain and testing to reveal any additional functional limitations in certain circumstances, such as after repetitive use.  The reports do not suggest that the specific findings on examination, in terms of range of motion, would change to the degree required for a higher rating during a flare-up, after repetitive use, due to pain, or with weight bearing, nor does any other evidence of record to include the Veteran's lay statements.  

Notably, when asked about functional impairment and loss at the March 2015 VA examination, the Veteran reported constant left knee pain with flare ups which were described as difficulty in bending, walking, standing and prolonged standing.  The examiner noted that pain, fatigue, weakness, lack of endurance and incoordination significantly limited functional ability with repeated use over time.  While the VA examiner did not provide range of motion estimates in degrees regarding flare-ups or after repetitive use over time, such is understandable as the examiner explained that an estimate could not be provided and would be speculative as the examination was not performed during a flare-up or after repetitive use over time.  The Board finds this explanation adequate for why the examiner could not offer range of motion estimates.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).   The Board notes that there is no reason to suspect that passive range of motion would be any less than that of active motion absent some indication of such by the examiner or report of such by the Veteran, neither of which is present in this case.  

Even if it was found that the above examination did not fully comply with the holdings in Correia, DeLuca, or Mitchell, the Board finds that further development would not be necessary as the deficiency would not be prejudicial to the Veteran.  In addition to testing, the Veteran has been asked to describe functional loss and impairment in various situations and he has not identified that he has loss of motion to the degree required for a higher rating.  

The Board again acknowledges that the Veteran has pain, weakened movement and less movement than normal.  This is well documented in the lay and medical evidence.  Furthermore, the Board again accepts that he has functional impairment, pain and limited motion as demonstrated at the March 2015 VA examination.  See DeLuca, supra.  The Board further finds that the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of impairment required for an initial evaluation in excess of 10 percent.

The Board notes that there is no evidence of muscle atrophy or guarding.  Also, while the Board notes that the March 2015 VA examiner indicated that the Veteran's left knee disability impacted his ability to perform occupational tasks as he had difficulty in bending, lifting, standing and prolonged walking, the May 2016 VA examiner notably also indicated that the Veteran's left knee disability did not impact his ability to perform any type of occupational task as there was no obvious effect between his service-connected left knee disability and his ability to function in an occupational environment.  Moreover, the Board observes that the 10 weeks of work he reported missing due to his knee and shoulder surgeries occurred while he was still in service.

Additionally, the examiner who conducted the March 2015 VA examination which documented the greatest level of impairment in the range of motion of the knees performed repetitive testing of the knees and specifically noted that he did not observe any additional limitation of motion after repetitive testing.  

Therefore, even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board does not find that the Veteran's functional losses equate to the criteria required for a 20 percent or greater rating under either 38 C.F.R. § 4.71a, Diagnostic Code 5260 or Diagnostic Code 5261, or separate compensable ratings under these same Diagnostic Codes.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.45, 4.71a; DeLuca. 

Simply put, after taking into account the medical findings and the lay statements the evidence does not suggest that motion is limited to the requisite degree for a higher rating at any point. 

Given the above, further examination or opinion is unnecessary and a higher disability rating is not warranted.  

Additionally, while the Veteran reported that he had instability of his left knee, there is no showing of instability as the January 2011, March 2015 and May 2016 VA examination reports showed no instability, even upon specific instability testing.  As the medical findings showed no laxity and no objective evidence of subluxation, the Board concludes that a separate disability rating under Diagnostic Code 5257 is not warranted for the left knee.

The Board has also considered other diagnostic codes to determine if higher evaluations are warranted for a left knee disability.  However, evaluation of the relevant evidence of record reflects that the record contains no evidence of ankylosis, malunion or nonunion of the tibia and fibula, or genu recurvatum.  Thus, Diagnostic Codes 5256, 5262, and 5263 do not apply.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263.  

The Board also notes that under Diagnostic Code 5258, a maximum 20 percent rating is possible for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2016).  

While the March 2015 VA examiner noted that the Veteran had on and off left knee effusion, the most recent May 2016 VA examination specifically noted that there was no history of recurrent effusion and no frequent episodes of effusion.  As a result, the Board finds that a separate rating under Diagnostic Code 5258 is not warranted.

Accordingly, as the preponderance of the evidence is against the claim for an initial rating in excess of 10 percent for service-connected left knee disability, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

II.  Right Shoulder

In the November 2011 rating decision, the RO granted service connection for right shoulder, rotator cuff tear, status post arthroscopic surgery, at an initial 10 percent disability evaluation, effective January 1, 2011 under Diagnostic Codes 5299-5203.

As noted above, in a July 2016 rating decision, the RO increased the Veteran's initial disability rating for a right shoulder disability from an initial 10 percent evaluation to an initial 20 percent evaluation, effective January 1, 2011 under Diagnostic Code 5201.

In general, disabilities of the shoulder and arm are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203 (2016).  A distinction is made between major (dominant) and minor musculoskeletal groups for rating purposes.  38 C.F.R. § 4.69 (2016).

Under VA rating criteria, normal forward elevation (flexion) and abduction of the shoulder is from 0 degrees to 180 degrees, with 90 degrees being shoulder level; normal shoulder internal and external rotation is 0 degrees to 90 degrees, with 90 degrees being shoulder level.  38 C.F.R. § 4.71, Plate I.

The Veteran is right handed.  Hence, his right shoulder disorder affects his major arm. 

The Board notes that hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2016).  

Diagnostic Code 5203 provides ratings for the major (dominant) and minor (non-dominant) shoulder.  Under Diagnostic Code 5203, a 10 percent rating is assigned for malunion of the clavicle or scapula or for nonunion of the clavicle or scapula without loose movement (in either shoulder).  A maximum 20 percent rating is assigned for nonunion of the clavicle or scapula with loose movement or for dislocation of the clavicle or scapula (in either shoulder).  See 38 C.F.R. § 4.71a, Diagnostic Code 5203 (2016).  Diagnostic Code 5203 also allows a disability to be rated based on impairment of function of the contiguous joint.

Under Diagnostic Code 5024, tenosynovitis is to be rated on the basis of limitation of motion of the affected parts, as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5024 (2016).  Limitation of motion of the shoulder is rated pursuant to Diagnostic Code 5201.

Under Diagnostic Code 5201, limitation of motion to shoulder level (e.g., flexion to 90 degrees) in the major or minor extremity warrants a 20 percent rating.  Limitation of motion to midway between side and shoulder level (e.g., flexion between 25 to 90 degrees) in the minor extremity warrants a 20 percent rating and a 30 percent rating in the major extremity.  Limitation of motion to 25 degrees from the side in the minor extremity warrants a 30 percent rating a 40 percent rating in the major extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2016).

Factual Background and Analysis

The Veteran underwent a VA examination in January 2011.  The examiner noted that the Veteran had right shoulder surgery on his rotator cuff in September 2010.  The Veteran worked as a training manager and had to miss approximately 10 weeks of work in the last 12 months due to his right shoulder and left knee surgeries.  He stated that he was unable to lift or carry any heavy objects with his right arm and was unable to do work above shoulder level.  There were no deformities, giving way, instability, incoordination, effusion, locking episodes or episodes of dislocation or subluxation.  There was pain, stiffness, weakness, tenderness and decreased speed of joint motion.  There were no flare ups of joint disease.  There were no recurrent shoulder dislocations.  
On examination, the Veteran had tenderness, abnormal motion and guarding of movement of the right shoulder.  There was generalized tenderness of the right shoulder with decreased range of motion.  Flexion was from 0 to 130 degrees.  Right abduction was from 0 to 110 degrees.  Right and left internal rotation was from 0 to 80 degrees.  There was objective evidence of pain following repetitive motion but there were no additional limitations after 3 repetitions of range of motion.  X-rays of the right shoulder were normal.  The diagnosis was a rotator cuff tear of the right shoulder status post arthroscopic surgery with debridement and subacromial decompression, residual pain and decreased range of motion.  The examiner noted that the Veteran's right shoulder had significant effects on his usual occupation as he had problems with lifting and carrying, difficulty reaching and pain.  The resulting work problem was increased absenteeism and he had to miss work due to pain both before and after surgery.  

Per the November 2015 Board remand instructions, the Veteran underwent a VA examination in May 2016.  The examiner noted that the Veteran was status post arthroscopic surgery of his right shoulder.  The Veteran noted that while his condition was stable, he still had some intermittent discomfort.  He did not report flare-ups which impacted the function of his shoulder and did not report any functional loss or functional impairment of the shoulder joint.  All range of motion was normal as flexion and abduction was from 0 to 180 degrees and external and internal rotation was from 0 to 90 degrees.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was no evidence of crepitus or pain with weight bearing.  The Veteran was able to perform repetitive-use testing with at least 3 repetitions and there was no additional loss of function or range of motion after 3 repetitions.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over time or during a flare-up.  Muscle strength testing was normal and there was no atrophy or ankylosis.  Right shoulder instability, dislocation or labral pathology was not suspected.  No clavicle, scapula, acromioclavicular (AC) joint or sternoclavicular joint condition was suspected.  The Veteran did not use any assistive devices.  The examiner noted that the Veteran's right shoulder disability did not impact his ability to perform any type of occupational task as the examiner opined that there was no obvious effect between his service-connected right shoulder disability and his ability to function in an occupational environment.  

After reviewing evidence of record as a whole, the Board finds that the assignment of an initial rating in excess of 20 percent for the Veteran's service-connected right shoulder disability is not warranted.  Notably, the evidence does not more nearly reflect limitation of motion of the right shoulder to midway between side and shoulder level or to 25 degrees from the side as the evidence demonstrates that the Veteran's right shoulder disability causes a functional limitation of motion to, at worst, shoulder level.

For an adequate VA examination, joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59; see also Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016).  In addition, assignment of a disability rating should take into account consideration of limitation of functional ability during flare-ups or when a joint is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).   

In this case, the Board finds the January 2011 and May 2016 VA examinations adequate for rating purposes.  

The January 2011 and May 2016 examiners performed the required testing and made the relevant inquiries to determine how pain impacts the Veteran.  At the examinations, the Veteran was asked about pain, flare-ups, and functional limitations, and relevant testing was performed by the examiner, to include testing for pain and testing to reveal any additional functional limitations in certain circumstances, such as after repetitive use.  The reports do not suggest that the specific findings on examination, in terms of range of motion, would change to the degree required for a higher rating during a flare-up, after repetitive use, due to pain, or with weight bearing, nor does any other evidence of record to include the Veteran's lay statements.  

Notably, when asked about functional impairment and loss at the January 2011 VA examination, the Veteran stated he was unable to lift or carry any heavy objects with his right arm and was unable to do work above shoulder level.  In other statements the Veteran has noted intermittent discomfort.  While the VA examiner did not provide range of motion estimates in degrees regarding flare-ups or after repetitive use over time, such is understandable as the examiner explained that an estimate could not be provided and would be speculative as the examination was not performed during a flare-up or after repetitive use over time.  The Board finds this explanation adequate for why the examiner could not offer range of motion estimates.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The Board notes that there is no reason to suspect that passive range of motion would be any less than that of active motion absent some indication of such by the examiner or report of such by the Veteran, neither of which is present in this case.  

Even if it was found that the above examination did not fully comply with the holdings in Correia, DeLuca, or Mitchell, the Board finds that further development would not be necessary as the deficiency would not be prejudicial to the Veteran.  In addition to testing, the Veteran has been asked to describe functional loss and impairment in various situations and he has not identified that he has loss of motion to the degree required for a higher rating.  

Notably, while the Veteran testified that he had radiating pain that went down his right arm, multiple VA examiners have noted that there was no radiculopathy or radicular symptoms as sensory examinations have been normal.

The Board again acknowledges that the Veteran has pain, weakened movement and less movement than normal.  This is well documented in the lay and medical evidence.  Furthermore, the Board again accepts that he has functional impairment, pain and motion limited to shoulder level.  See DeLuca, supra.  The Board further finds that the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of impairment required for an initial evaluation in excess of 20 percent.

Also, although the January 2011 VA examiner noted that the Veteran's right shoulder condition impacted his employment as he had problems with lifting and carrying, difficulty reaching and pain which resulted in increased absenteeism and missed work due to pain both before and after surgery, the Board also notes that muscle strength is shown as 5/5, and there is no evidence of muscle atrophy or guarding.  Moreover, the Board observes that the 10 weeks of work he reported missing due to his knee and shoulder surgeries occurred while he was still in service.  Additionally, the May 2016 VA examiner opined that the Veteran's right shoulder disability did not impact his ability to perform any type of occupational task as there was no obvious effect between his service-connected right shoulder disability and his ability to function in an occupational environment.  Therefore, the Board finds that the 20 percent evaluations contemplate functional impairment due to pain and restricted range of motion, as well as some interference with employment.  See DeLuca, supra.

Simply put, after taking into account the medical findings and the lay statements the evidence does not suggest that motion is limited to the requisite degree for a higher rating at any point. 

Given the above, further examination or opinion is unnecessary and a higher disability rating is not warranted.  

The Board has considered whether higher disability evaluations may be assigned under any other potentially applicable provision of the rating schedule.  However, in the absence of any lay or medical evidence for ankylosis, impairment of the humerus, or impairment of the clavicle-dislocation, nonunion, or malunion, the Board finds that there is no basis to assign higher evaluations under Diagnostic Codes 5200, 5202, and 5203.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, and 5203.

The Board also notes the contentions of the Veteran regarding sleep impairment resulting from his service-connected right shoulder disability.  Notably, on his November 2012 substantive appeal, the Veteran indicated that his right shoulder injury caused insomnia and neuropathy which drastically affected the quality of his life.  Additionally, at his July 2015 hearing, the Veteran testified that his shoulder pain radiated down his arm and woke him up out of a dead sleep at night.  He noted that it was "sometimes near impossible to get a good night's rest" as a result of his shoulder pain and numbness.

The Board initially notes that while the Veteran described symptoms of neuropathy such as radiating right arm pain, multiple sensory examinations have been normal as VA examiners have determined that there is no radiculopathy.  The Board concludes that the findings of objective testing showing no radiating pain related to the right shoulder are more probative than the Veteran's subjective reports.  

Regarding his contentions regarding sleep impairment, the Board notes that the Veteran has documented sleep impairment as he has been diagnosed and treated for sleep apnea and insomnia.  However, there is no medical evidence that his documented sleep impairment is the result of his service-connected right shoulder disability.  Rather, multiple VA treatment records have noted that the Veteran had difficulty sleeping as a result of respiratory issues such as sleep apnea.  Notably, the Veteran repeatedly indicated that he had trouble sleeping due to his CPAP machine that was prescribed to him to treat his sleep apnea.  Specifically, an August 2014 VA treatment note reported that the Veteran indicated that he desired a sleeping aid as he was still having difficulty falling and staying asleep due to his CPAP machine.  The Veteran noted that once he felt comfortable with the CPAP machine, he would no longer need the sleeping aid.  

Additionally, the Board also finds that any general sleep impairment resulting from his service-connected right shoulder discomfort, pain and discomfort is reasonably contemplated by Diagnostic Codes 5201 through 5203.  As noted above, rating criteria based on limitation of motion include consideration of functional impairment due to pain, stiffness, and other orthopedic factors, such as weakness, incoordination, and fatigability.  See Sowers v. McDonald, 27 Vet. App. 472, 478-79 (2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Mitchell v. Shinseki, 25 Vet. App. 32, 33-36 (2011) (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40 , 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria).  Therefore, the pain and discomfort which the Veteran has reported resulted in sleep impairment is contemplated by the rating criteria under Diagnostic Code 5201 and have been considered in assigning the schedular rating.  As a result, the Veteran's reports of having difficulty sleeping as a result of his right shoulder symptoms is contemplated in the initial 20 percent evaluation for a right shoulder disability.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an initial rating greater than 20 percent for a right shoulder disability.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

III.  Lumbar Spine Disability

In the November 2011 rating decision, the RO granted service connection for lumbar disc disease of L4-L5 at an initial 10 percent disability evaluation, effective January 1, 2011 under Diagnostic Code 5242.

Under the applicable criteria, the General Rating Formula for Diseases and Injuries of the Spine provides that a rating of 10 percent is assignable for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees.  A 20 percent is assignable for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  A 40 percent rating is assignable where forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assignable for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.  

The rating criteria define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003). 

Also, the current schedular rating criteria instructs to evaluate intervertebral disc syndrome (IVDS or degenerative disc disease) either under the general rating formula for diseases and injuries of the spine or under the formula for rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (in pertinent part):  a 10 percent disability rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Note (1): For purposes of evaluations under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 

The evaluation criteria are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51, 455 (Aug. 27, 2003). 

Factual Background and Analysis

The Veteran underwent a VA examination in January 2011.  The Veteran reported having severe flare-ups of back pain every 1 to 2 months which lasted 1 to 2 days.  His flare-ups were precipitated by lifting, straining or prolonged walking or standing.  During a flare-up, there was decreased limitation of motion as well as decreased ability to do his work or househould chores.  There was no history of urinary problems, erectile dysfunction, numbness, paresthesias, leg or foot weakness or unsteadiness.  There was also no history of decreased motion, weakness or spasm.  The Veteran did have stiffness and spine pain with an onset of excessive lifting or straining or prolonged standing or walking.  The pain was sharp and aching but the severity of the pain was mild.  The duration of the pain was constant and it occurred daily.  There was no radiation of pain.  There were no incapacitating episodes of spine disease and the Veteran did not use any devices or aids.  He was able to walk 1 to 3 miles.  

On examination, posture and head position were normal.  There was symmetry in appearance and his gait was normal.  There were no abnormal spinal curvatures, no gibbus, no kyphosis, no lumbar lordosis, no lumbar flattening, no reverse lordosis, no list, no scoliosis and no ankylosis of the lumbar spine.  There was no spasm, atrophy, guarding, pain with motion or weakness.  There was tenderness.  Flexion was from 0 to 80 degrees.  Extension was from 0 to 20 degrees.  Left lateral flexion, left lateral rotation, right lateral flexion and right lateral rotation were from 0 to 30 degrees.  There was no objective pain on active range of motion.  There was objective evidence of pain following repetitive motion but there were no additional limitations after 3 repetitions of range of motion.  The sensory examination was normal.  Muscle tone was normal and there was no atrophy.  There was no vertebral fracture.  The diagnosis was lumbar disc disease without radiculopathy.  Increased absenteeism was an effect on his usual occupation and resulting work problems.  He had problems with lifting and carrying and pain.  There were effects of the problem on usual daily activities and the Veteran stated he was unable to lift or carry objects and had to avoid bending or stooping.  He had to limit prolonged standing or walking.  The examiner noted that the Veteran worked as a training manager and missed 10 weeks of work in the last 12 months due to knee and shoulder surgery.  

Per the November 2015 Board remand, the Veteran underwent a VA examination in May 2016.  The examiner noted that the Veteran had a diagnosis of lumbar disc disease at L4-5.  The Veteran did not report flare-ups of his back condition.  The Veteran did not report having any functional loss or functional impairment of the lumbar spine.  All of his ranges of motions of the lumbar spine were normal.  Flexion was from 0 to 90 degrees.  Extension, left lateral flexion, left lateral rotation, right lateral flexion and right lateral rotation were all from 0 to 30 degrees.  No pain was noted on examination.  There was no objective evidence of pain on palpation of the joint or associated soft tissue of the thoracolumbar spine.  There was no evidence of pain with weight bearing.  There was no additional loss of range of motion after 3 repetitions.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  Pain, weakness, fatigability or incoordination did not limit functional ability with flare ups.  There was no guarding or muscle spasm and no localized tenderness.  There were no additional factors that contributed to the disability.  Muscle strength testing was normal and there was no atrophy.  Sensory examination was normal and there were no signs of radiculopathy.  There was no ankylosis and the Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.  The Veteran did not use any assistive devices.  The Veteran's lumbar spine disability did not impact his ability to work.  The examiner opined that there was no obvious effect between the Veteran's service-connected disability and his ability to function in an occupational environment.  

After a review of all the evidence in this Veteran's case, the Board finds that a preponderance of the evidence is against the Veteran's appeal for an initial rating in excess of 10 percent for lumbar disc disease.

The aforementioned evidence does not reflect any findings that would warrant an initial rating in excess of 10 percent under the criteria of the General Rating Formula.  

The Board notes that for a 20 percent evaluation, the Veteran must demonstrate forward flexion of the thoracolumbar spine to 30 degrees but not greater than 60 degrees; combined range of motion of the spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2016).  Such impairment was simply not documented.  Forward flexion of the thoracolumbar spine on VA examination in January 2011 was from 0 to 80 degrees while forward flexion on VA examination in May 2016 was noted to be normal as it was from 0 to 90 degrees with no objective pain on active range of motion.  The combined range of motion of the thoracolumbar spine was no less than 220 degrees.  Muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis was not shown.

Additionally, the Veteran did not have any type of spinal ankylosis, including in consideration of functional loss due to pain on motion, weakness and fatigability.

The Board also finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-07.  The competent medical evidence reflects that the assigned initial 10 percent rating properly compensates the Veteran for the extent of functional loss resulting from any such symptoms.  While the January 2011 VA examiner noted that there was tenderness and objective evidence of pain following repetitive motion, there was no additional limitations after 3 repetitions of range of motion.  Additionally, the May 2016 VA examiner specifically noted that no pain was noted on examination and pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  

The Board also notes that the January 2011 VA examiner noted that the Veteran reported having severe flare-ups of back pain every 1 to 2 months which lasted 1 to 2 days which were precipitated by lifting, straining or prolonged walking or standing.  However, the Board notes that the Veteran did not contact his healthcare provider during these flare-ups and he continued to be able to work as the January 2011 VA examiner noted that the Veteran's missed work resulted from his knee and shoulder surgeries.  Thus, the Veteran's flare-ups are relatively infrequent and fairly short in duration and based on the frequency and duration of such episodes, the Board finds that the overall impairment resulting from his back disability would still more nearly approximate no more than an initial 10 percent rating.  Significantly, on his most recent VA examination in May 2016, the Veteran specifically denied flare-ups of his lumbar spine disability.

The Board observes that the Veteran's spine was tested in weight-bearing and nonweight-bearing, and his limitation of functional ability during flare-ups or when a joint is used repeatedly over a period of time was also assessed.  38 C.F.R. § 4.59; see also Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016).  There is nothing of record to indicate that any passive range of motion would be any less than that of active motion.  There is no opposite joint of the spine to compare.  Accordingly, the Board concludes that the Veteran's spine was sufficiently evaluated under Correia.

With no objective evidence that the Veteran meets the criteria for an increased evaluation based on limitation of motion even considering subjective symptoms such as pain and tenderness, the Board concludes that the greater weight of evidence is against assigning an initial evaluation in excess of 10 percent as contemplated by the holding in Deluca. 

Thus, the weight of the evidence is against the grant of an initial disability rating in excess of 10 percent, based on orthopedic findings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2016).  

The provisions for evaluating intervertebral disc syndrome are also not for application for the Veteran's service-connected thoracic spine disability during this time period because the evidence of record does not document any incapacitating episodes with bed rest prescribed by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016). 
On the VA examinations in January 2011 and May 2016 it was noted that the Veteran did not have intervertebral disc syndrome of the thoracolumbar spine and that there were no incapacitating episodes of spine disease.  As noted above, an increased 20 percent rating for this period required incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

Therefore, an initial rating in excess of 10 percent based on incapacitating episodes is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).

The Board also acknowledges that Note (1) to the General Rating Formula for Diseases and Injuries of the Spine provide for separate rating(s) for associated neurologic impairment.  Notably, the January 2011 and May 2015 VA examiners specifically determined that the Veteran did not have any radicular pain or any other signs or symptoms of radiculopathy as muscle strength, reflexes and sensory examinations were all normal.  

As a result, the Veteran was found to not have radiculopathy associated with his lumbar spine disorder and he had no other neurologic abnormalities or findings related to a thoracolumbar spine disability.  As such, separate ratings for neurological findings are not warranted.

Finally, the Board also notes the contentions of the Veteran regarding sleep impairment resulting from his service-connected lumbar spine disability.  Notably, at his July 2015 hearing, the Veteran testified that sometimes his back was so painful that it was difficult to pick up laundry and that it was very hard to "really get a good, consistent night's sleep without having to toss and turn because of the pain in my back."

The Board again notes that the Veteran has documented sleep impairment as he has been diagnosed and treated for sleep apnea and insomnia.  However, there is no medical evidence that his documented sleep impairment is the result of his service-connected lumbar spine disability.  Rather, multiple VA treatment records have noted that the Veteran had difficulty sleeping as a result of respiratory issues such as sleep apnea as he had trouble sleeping due to his CPAP machine that was prescribed to him to treat his sleep apnea.  

Additionally, the Board also finds that any general sleep impairment resulting from his service-connected low back pain is reasonably contemplated by the rating criteria under Diagnostic Code 5243.  In this case, the record reflects that the manifestations of the Veteran's lumbar spine disability are specifically contemplated by the schedular criteria.  For instance, the thoracolumbar spine is rated based on limitation of motion and pain.  While the Veteran reported functional effects of disability and pain which resulted in sleep impairment, his symptoms fall squarely within the scheduler criteria.

The Board also notes that the Veteran testified that his ability to work was impacted due to the muscle relaxers he took for his service-connected low back disability as he was "no good for at least 12 hours" after he took Flexeril.  Notably, the January 2011 VA examiner noted that the Veteran had been prescribed Flexeril while an August 2014 VA treatment report noted that the Veteran took Flexeril a few times a month during acute flare ups.  

In this case, the Board again finds that the rating criteria encompass the Veteran's service-connected low back disability.  Notably, while the Veteran testified that his ability to work was impacted due to the muscle relaxers he took for his service-connected low back disability, the August 2014 VA treatment report noted that the Veteran only took Flexeril a few times a month during acute flare ups.  Additionally, the May 2016 VA examiner also specifically noted that the Veteran's lumbar spine disability did not impact his ability to work and that there was no obvious effect between the Veteran's service-connected disability and his ability to function in an occupational environment.  Accordingly, the Board concludes that the impact of the medication the Veteran takes does not constitute marked interference with employment.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an initial rating greater than 10 percent for a lumbar disc disease disability.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to an initial 10 percent rating for a left knee disability for the period prior to March 11, 2014 is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial rating in excess of 10 percent for a left knee disability is denied.

Entitlement to an initial rating in excess of 20 percent for a right shoulder disability is denied.

Entitlement to an initial rating in excess of 10 percent for lumbar disc disease is denied.






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


